Order entered July 11, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00666-CV

                      IN THE INTEREST OF J.J., ET AL., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-16-00916-W

                                            ORDER
       Before the Court is appellant’s July 9, 2018 unopposed motion for an extension of time to

file a brief. We GRANT the motion and extend the time to July 30, 2018. We caution appellant

that further extension requests in this accelerated appeal involving the termination of appellant’s

parental rights will be disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE